MEMORANDUM ***
Joseph T. Manzo appeals the district court’s determination that the Administrative Law Judge correctly decided that before Manzo turned 50 years of age he was not disabled. We affirm.
The issue presented is whether work that Manzo could perform existed in significant numbers in the region. 42 U.S.C. § 423(d)(2)(A). That is a question of fact. Martinez v. Heckler, 807 F.2d 771, 775 (9th Cir.1986). On this record, the Administrative Law Judge did not err when he decided that the number of Cashier II jobs, which Manzo could perform, was significant within the meaning of the. law. See Barker v. Sec. of Health & Human Servs., 882 F.2d 1474, 1478-80 (9th Cir. 1989); Martinez, 807 F.2d at 775; see also 42 U.S.C. § 423(d)(2)(A).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.